DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 and 11-21 allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Kim et al. (PGPUB 20160124193) in view of Yoneyama et al. (USPAT 6181488), fails to disclose in combination with all of the other elements of the claim wherein the fourth lens has a convex object side surface and a convex image side surface and wherein all of the following conditions were satisfied:
0.81 ≤ f4/f ≤ 3.03;
-0.08 ≤ (R7+R8)/(R7-R8) ≤ 0.25; and
0.03 ≤ d7/TTL ≤ 0.13.
Modification of Kim in view of Yoneyama to satisfy each of the shape and conditional expressions above would require a significant amount of experimentation with no guarantee of success. It would not be possible for one having ordinary skill in the art to so significantly alter the fourth lens of the optical system of Kim and/or Yoneyama without completely redesigning the entire optical system. One would need to balance the shape of composition of the fourth lens with the focal length of the fourth lens as well as the focal length of the entire system and its total length. The resulting lens system would be unrecognizable and/or unsuitable for the intended purpose of Kim or Yoneyama.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872